United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 20-1188
                    ___________________________

                         United States of America

                    lllllllllllllllllllllPlaintiff - Appellee

                                       v.

                           Cory Jeremiah Phillips

                   lllllllllllllllllllllDefendant - Appellant
                                   ____________

                 Appeal from United States District Court
              for the Western District of Arkansas - Ft. Smith
                              ____________

                          Submitted: July 31, 2020
                           Filed: August 7, 2020
                               [Unpublished]
                               ____________

Before COLLOTON, GRUENDER, and GRASZ, Circuit Judges.
                        ____________

PER CURIAM.
       Cory Phillips appeals the sentence the district court1 imposed after he pleaded
guilty to a drug conspiracy offense. His counsel had moved to withdraw and has filed
a brief under Anders v. California, 386 U.S. 738 (1967).

       Counsel argues the district court erred in attributing methamphetamine seized
from one of Phillips’s co-conspirators to Phillips for purposes of determining his base
offense level. After careful review, we conclude that the district court’s drug-quantity
determination was not clearly erroneous. See United States v. Titlbach, 300 F.3d 919,
923 (8th Cir. 2002) (reviewing district court’s drug-quantity calculations for clear
error; stating this court will disturb district court’s drug-quantity calculation only if
entire record definitely and firmly convinces court that mistake has been made);
United States v. Zimmer, 299 F.3d 710, 720 (8th Cir. 2002) (discussing when, in drug
conspiracy cases, the district court may attribute to the defendant drug quantities from
transactions in which the defendant was not directly involved).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. Accordingly, we grant counsel’s
motion and affirm.
                      ______________________________




      1
       The Honorable P.K. Holmes, III, United States District Judge for the Western
District of Arkansas.

                                          -2-